 



Exhibit 10.7
Amendment No. 19
To the Purchase Agreement
This Amendment No. 19 (“the Amendment”) to the Purchase Agreement dated
January 25, 2000 (“Agreement”) by and among EMC Corporation, a Massachusetts
corporation (“EMC”), and Brocade Communications Systems, Inc., a corporation
organized under the laws of the State of Delaware, U.S.A., and having its
principal place of business at 1745 Technology Drive, San Jose, California 95110
(“Brocade-US”), Brocade Communications Switzerland SarL, a corporation organized
under the laws of Geneva, and having its principal place of business at 29-31
Route de l’Aeroport, Case Postale 105 CH-1215 Geneva 15, Switzerland
(“Brocade-Switzerland I”) and Brocade Communications Services Switzerland SarL,
a Swiss corporation, with headquarters 29, Route de l’Aéroport, Case Postale
105, CH-1215 Geneva 15, Switzerland (“Brocade-Switzerland II”), (collectively
“SUPPLIER”) is made as of the last date signed below (“Effective Date”).
RECITALS
A. EMC provides certain support to its End Users (as defined in the Agreement),
and has existing support agreements with the End Users for the SUPPLIER hardware
and software products.
B. SUPPLIER provides certain backline support to EMC pursuant to the Agreement
where EMC escalates certain support related issues to SUPPLIER for resolution,
but SUPPLIER does not provide support directly to the End User.
C. SUPPLIER and EMC desire to expand SUPPLIER’s level of support so that the End
Users may contact SUPPLIER directly for certain support issues after contacting
EMC (“Enterprise Support”).
D. SUPPLIER and EMC desire to facilitate offering certain SUPPLIER professional
services to End Users, including also an “Onsite Engineer” where SUPPLIER will
be placing a dedicated engineer at the EMC location (“Professional Services”).
NOW, THEREFORE, in consideration of the foregoing and the following terms and
conditions, the parties hereby agree as follows:
AGREEMENT
1. Scope of the Agreement.
1.1 Acquiring Enterprise Support and Professional Services. To facilitate
purchases under this Amendment, from time to time, the parties may enter into
individually negotiated and mutually agreed to statements of work for the
purchase of the Enterprise Support or Professional Services (“SOW”). All
purchases under this Amendment shall be documented by a SOW. Each SOW is an
individual agreement between the parties and this Amendment and the applicable
portions of the Agreement are hereby incorporated into each SOW, as applicable.
In the event of any conflict among the terms, the following order of precedence
shall apply to any Enterprise Support or Professional Services: (a) this
Amendment, (b) the Agreement, (c) a SOW. Any terms or conditions of any order
that are inconsistent with or in addition to the terms and conditions of this
Amendment are deemed rejected and shall not be effective, notwithstanding an
acknowledgement or acceptance of such order.
1.2 Subcontracted Services. This Amendment is a subcontractor relationship where
EMC purchases Enterprise Support and Professional Services on its own behalf for
SUPPLIER’s delivery to the End User. Nothing herein, express or implied, is
intended to nor shall be construed to confer upon or give to any person, other
than the parties to this Amendment, any interests, rights, remedies or other
benefits with respect to or in connection with any agreement or provision
contained herein or contemplated hereby. In particular, SUPPLIER will provide
the Enterprise Support or Professional Services to End Users on behalf of EMC
only. SUPPLIER shall have no contractual relationship, implied or otherwise, and
no liability to such End User by virtue of this Amendment or any delivery of any
Enterprise Support or Professional Services provided hereunder. [**]
1.3 SUPPLIER Entity for SOW. With respect to any Enterprise Support or
Professional Services to be delivered within the United States or its
territories, this Amendment is entered into, and all Enterprise Support and
Professional Services shall be
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

1



--------------------------------------------------------------------------------



 



performed by or on behalf of Brocade-US. When the Enterprise Support is to be
delivered outside the United States or its territories or when Professional
Services are bundled with Enterprise Support or a Product, this Amendment is
entered into, and shall be performed by or on behalf of Brocade-Switzerland I.
For Professional Services to be delivered outside the United States or its
territories at an End User location on a standalone basis (without accompanying
Products or Enterprise Support bundled with the Professional Services), this
Amendment is entered into, and shall be performed by or on behalf of
Brocade-Switzerland II.
[**]
2. Enterprise Support Terms.
2.1 [**]
2.2 Covered Software and Covered Hardware. For each purchase of Enterprise
Support, SUPPLIER and EMC shall complete an SOW to designate the Covered SAN,
software covered under this Amendment (“Covered Software”), the hardware covered
under this Amendment (“Covered Hardware”) (the Covered Software and Covered
Hardware shall be collectively referred to as the “Covered Product(s)”. SUPPLIER
has no obligation to support any Products not specifically set forth in an SOW
provided however in certain emergency situations Brocade may register such
Products when an End User calls for support and immediately begin providing
support to such Products, subject to payment of the applicable fees and the
terms of this Amendment. If the parties desire to add additional current or
future Products to this Amendment, the parties shall sign a new SOW for such
additional Products and EMC shall pay the corresponding fees.
2.3 [**]
2.4 Tech Enterprise Support. Provided that EMC has paid the applicable fees,
SUPPLIER will provide Enterprise Support for the Covered Products in the Covered
SAN, as is described in an SOW. Provided that EMC has paid the applicable
Enterprise Support fees and subject to the terms and conditions set forth below,
SUPPLIER will provide telephone, email and online assistance for the Covered
Products listed on an SOW based on the applicable Severity and Priority levels
as described below (“Tech Enterprise Support”). Whenever EMC submits a Tech
Enterprise Support issue to SUPPLIER related to the Covered Products
(“Problem”), SUPPLIER will classify the Problem according to the “Customer
Priority” level that defines the Problem, based on the Customer Priority level
descriptions located in the Service Plan Policies Document at SUPPLIER’s
website, which document may be updated from time to time in SUPPLIER’s
discretion. The target response times and resolution efforts will be tied to the
applicable Severity and Priority levels assigned to the Problem. Additional
charges may apply if EMC contacts SUPPLIER when it is later determined that the
cause was not related to the Covered Products. SUPPLIER will only provide
Enterprise Support for the baseline licensed Software, and will not support any
customizations or unique implementations of the Software under its general
Enterprise Support obligations, and any such support will be provided on a time
and material basis. EMC will not be responsible to pay SUPPLIER for any travel
and expenses that SUPPLIER incurs when providing on-site Enterprise Support. If
SUPPLIER determines that an on-site visit is required, SUPPLIER shall agree
directly with the End User as to whether SUPPLIER will be reimbursement for its
travel and expenses.
2.5 Third Party Product Enterprise Support. As part of the Products, SUPPLIER
may provide certain third party products bundled with the Product or as a
standalone product. SUPPLIER’s obligation (if any) to provide EMC with support
for third party products is subject to this Amendment and is limited to
providing EMC with support that SUPPLIER receives from the applicable third
party product provider. SUPPLIER will provide details of such support to EMC
upon request. To the extent that an agreement authorizing SUPPLIER to sell or
Enterprise Support the third party product is terminated or expires prior to
termination of SUPPLIER’s support obligations for such third party product, then
SUPPLIER’ obligation to provide Enterprise Support to EMC for such third party
product, and EMC’s obligation to pay SUPPLIER for such Enterprise Support, shall
automatically terminate simultaneously with the termination or expiration of the
relevant third party product agreement.
2.6 Third Party Product Interoperability. Due to interoperability requirements
and the nature of SAN environments, EMC agrees that the use of any third party
products which have not been recommended or certified by SUPPLIER may cause
errors in the operation of the Products or may cause additional resolution time
for SUPPLIER under its Enterprise Support obligations hereunder. EMC
acknowledges that use of any such third party products shall release SUPPLIER
from the performance of SUPPLIER’s Enterprise Support obligations related
thereto. SUPPLIER may be prepared in SUPPLIER’ absolute discretion to provide
additional services to resolve any such problems in such circumstances, but
shall not be obliged to do so.
3. Professional Services Specific Terms.
3.1 Scope of Agreement. Provided that EMC has paid for the Professional
Services, SUPPLIER will perform the Professional Services as described in the
applicable SOW or on the SUPPLIER price list.
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



3.2 Working Hours. Except for any Professional Services with explicitly stated
extended work hours, all Professional Services shall be performed during normal
business hours (Monday to Friday, 8:30 am to 5:30 pm, local time). EMC shall
inform SUPPLIER in advance if any off-shift services will be required and
SUPPLIER shall inform EMC of any additional charges that may be associated with
performing Professional Services outside of normal business hours. EMC agrees to
pay SUPPLIER any applicable additional charges for such off-shift Professional
Services performed.
3.3 Facilities. EMC agrees to provide the facilities reasonably necessary for
SUPPLIER to perform the Professional Services, including a safe and suitable
workspace for the SUPPLIER employees or contractors performing the Professional
Services, as well any required equipment and software. For security and safety
reasons, an EMC representative shall be available on-site whenever SUPPLIER
employees or contractors are performing the Professional Services at such
facilities.
3.4 Prerequisites. Prior to the commencement of the Professional Services, EMC
agrees to take all the prerequisite steps identified by SUPPLIER prior to
SUPPLIER performing the Professional Services, including without limitation,
(a) ensuring that all manufacturers’ labels (such as serial numbers) are in
place, accessible, and legible, (b) obtaining authorization to have SUPPLIER
service a Covered Product that EMC or End User do not own, (c) purchasing and
installing the required software and obtain a license for SUPPLIER to use such
software, and (d) testing all hardware and software necessary to perform the
Professional Services, and all such hardware and software documentation shall be
made available to SUPPLIER, and (e) any other prerequisites identified by
SUPPLIER. EMC acknowledges that any failure to perform the prerequisites may
result in voiding the warranty for the particular service, delays and/or cause
additional charges to apply. IT IS END USER’S RESPONSIBILITY TO ENSURE THAT END
USER HAS COMPLETE BACKUPS OF ALL DATA PRIOR TO COMMENCEMENT OF ANY SERVICES.
BROCADE ASSUMES NO RESPONSIBILITY FOR LOST DATA.
3.5 Scheduling Professional Services. Promptly following receipt and execution
of an SOW, SUPPLIER shall contact EMC’s representative to schedule the
Professional Services. All Professional Services must be started within one
hundred eighty (180) days of the date of the SOW. If EMC is unable or unwilling
to have SUPPLIER perform the Professional Services during this period, or if
SUPPLIER is unable to perform the Professional Services owing to EMC’s failure
to make the appropriate facilities available or to perform the necessary
prerequisites, SUPPLIER shall have no further obligation to EMC with respect to
the Professional Services.
3.6 Acceptance Procedures. Upon completion of the Professional Services which
require acceptance, [*] following the delivery date to evaluate the Professional
Services. On or before the tenth (10th) day following such delivery, EMC (or an
End User where EMC is not onsite) shall provide SUPPLIER with either (1) a
written acceptance of the Professional Services; or (2) written notice of
rejection describing in detail the deficiency that is the basis for the
rejection. A deficiency is a material non-conformity of the Professional
Services to the acceptance criteria stated in the applicable SOW, or in the
absence of such criteria, a material non-conformity to the description of the
Professional Services set forth in the SOW. In the event that EMC rejects the
Professional Services in accordance with the afore-described procedure, SUPPLIER
will use diligent efforts to correct the deficiency promptly. The Professional
Services and any associated deliverables that are re-performed or redelivered
shall be subject to EMC’s acceptance in accordance with this provision. In the
event EMC fails to accept or reject the Professional Services within 10 days
after SUPPLIER’s completion of the applicable Professional Services, or accept
or reject re-performed Professional Services within 10 days after SUPPLIER’s
completion of the applicable Professional Services, the Professional Services
shall be deemed accepted by EMC, and EMC shall have no further right to reject
the Professional Services.
3.7 Onsite Engineer Specific Terms. SUPPLIER has a specific Professional Service
offering where SUPPLIER provides an onsite engineer (OSE) to perform ongoing
Professional Services at the customer facilitates. For each OSE SOW completed by
the parties, the following terms shall apply. The OSE shall not provide any
Enterprise Support for the Products unless EMC has purchased Enterprise Support
directly from SUPPLIER. If the OSE provides certain Enterprise Support related
services, then such services shall be provided pursuant to the Enterprise
Support section of this Amendment. Any Professional Services provided by an OSE
shall not be subject to the acceptance and warranty provisions set forth above;
and such Professional Services shall be billed monthly on an “as occurred”
basis, unless another billing time frame is set forth in the applicable SOW. For
OSE’s purchased on an annual basis, the availability of an OSE is subject to the
local employment laws and SUPPLIER shall have the right to substitute certain
OSE(s) in order to comply with such laws.
3.8 Subcontractors. SUPPLIER may engage subcontractors to perform Professional
Services under this Amendment, and SUPPLIER shall be responsible for the
satisfactory performance of the Professional Services of all such subcontractors
it may engage.
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



4. Consideration.
4.1 Prices of Professional Services and Enterprise Support. SUPPLIER’s base
pricing is set forth in Attachment C or in the then-current SUPPLIER price list.
The pricing in Attachment C is separate from the pricing terms set forth in the
Agreement. [**] Payment shall be made to the applicable SUPPLIER entity signing
the SOW.
4.2 Enterprise Support Term and Renewal. As it applies to each SOW for
Enterprise Support, the initial term will begin on the effective date of such
Enterprise Support and shall continue until the next anniversary of the
Effective Date of the Agreement (“Partial Year”) so that the yearly term of the
Enterprise Support SOW will be coterminous with the yearly renewal term for the
Agreement. Thereafter, each Enterprise Support SOW will be automatically renewed
on a yearly basis unless either party notifies the other in writing of its
election to terminate an individual Enterprise Support SOW at least ninety
(90) days prior to the termination of the Partial Year or for any subsequent
year. [**]
4.3 Audit Rights. SUPPLIER shall have the right to audit compliance with the
terms herein upon reasonable notice to the EMC. In the event that an End User’s
actual number of ports and/or users exceeds its authorized numbers (with the
difference being the “Unauthorized Access”), EMC shall within thirty (30) days
from the date of the invoice pay SUPPLIER all license and Support fees due for
the Unauthorized Access at SUPPLIER then-current list rates. Payment of such
late fees shall not limit any other rights SUPPLIER may have against EMC for
such Unauthorized Access.
5. Warranties and Disclaimers.
5.1 Professional Services Warranty. SUPPLIER warrants [**]: (a) following the
completion of the Professional Services, in the case where no acceptance
procedure is applicable and (b) following acceptance of the Professional
Services, otherwise, that all Professional Services will be performed in a
professional and workman-like manner by appropriately trained personnel, using
generally accepted industry standards and practices. As SUPPLIER’s sole
liability and EMC’s exclusive remedy for a breach of this warranty, if the
Professional Services are not provided as warranted, SUPPLIER will, at its sole
discretion, either: (1) correct any material non-conformances in the
Professional Services deliverables; (2) re-perform the Professional Services; or
(3) credit EMC for the amount paid for the nonconforming Professional Services.
This warranty does not apply to the extent they relate to (a) any
specifications, code, diagnostic or other tools, or any other materials provided
by EMC or the End User; (b) the integration, operation, modification, or use of
the Professional Services or any deliverables in any manner not authorized by
SUPPLIER, (c) any Professional Services or Enterprise Support provided by an
Onsite Engineer, and (d) any changes to the storage area network (“SAN”)
environment after the services were rendered.
5.2 No Other Warranties. EXCEPT AS EXPRESSLY SET FORTH HEREIN OR PROVIDED FOR IN
THE AGREEMENT, THE PRODUCTS AND SERVICES PROVIDED UNDER THIS AMENDMENT ARE
DELIVERED “AS IS” AND NEITHER BROCADE NOR ITS SUPPLIERS MAKES ANY WARRANTIES,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO THE PRODUCTS, ANY
RELATED DOCUMENTATION OR SERVICES, AND BROCADE SPECIFICALLY DISCLAIMS THE
IMPLIED WARRANTIES AND CONDITIONS OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, SATISFACTORY QUALITY AND NON-INFRINGEMENT WITH RESPECT THERETO.
6. Effect of Termination and Survival. Notwithstanding any other obligation
hereunder, upon any termination of this Amendment, EMC shall return to SUPPLIER
each and every copy, and EMC shall not retain any copies, of any SUPPLIER
Confidential Information. The following provisions shall survive termination or
expiration of the Agreement: 4 (“Consideration”), 5.2 (“No Other Warranties”),
and 6 (“Effect of Termination and Survival”).
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives set forth below as of the Effective Date.

         
BROCADE COMMUNICATIONS SYSTEMS INC
  EMC CORPORATION      
By:
  By:    
Signature /s/ Jill Cameron
  Signature /s/ Michael P. Kerovac    
 
       
Name (Print)
  Name (Print)    
Jill Cameron 
  Michael P. Kerovac    
 
       
Title
  Title    
Dir WW Sales Operations
  Sr. Vice President GMO    
 
       
Date 4/25/07
  Date 3/12/07    
 
       
BROCADE COMMUNICATIONS
  BROCADE COMMUNICATIONS SERVICES    
SWITZERLAND SÀRL
  SWITZERLAND SÀRL      
By:
  By:    
Signature /s/ Kevin McKenna
  Signature /s/ Kevin McKenna    
 
       
Name (Print)
  Name (Print)    
Kevin McKenna
  Kevin McKenna    
 
       
Title
  Title    
Director
  Director    
 
       
Date 26 April 2007
  Date 26 April 2007    

5



--------------------------------------------------------------------------------



 



ATTACHMENT A
[**]
[**]
[**]
[**]
• [**]
• [**]
• [**]
• [**]
• [**]
• [**]
• [**]
• [**]
• [**]
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------



 



ATTACHMENT B
[**]
[*]
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

7



--------------------------------------------------------------------------------



 



ATTACHMENT C
PRICING

                      [**] [**]   [**] [**] [**]   [**]   [**]   [**] [**] [**]
[**]   [**]             [**]
[**]
  [**]   [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]   [**]

                  [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]

                  [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [*]

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------



 



              [**]
[**]
  [**]   [**]   [**]
[**]
  [**]   [**]   [**]
[**]
  [**]   [**]   [**]
[**]
  [**]   [**]   [**]
[**]
  [**]   [**]   [**]
[**]
  [**]   [**]   [**]
[**]
  [**]   [**]   [**]
[**]
  [**]   [**]   [**]
[**]
  [**]   [**]   [**]
[**]
  [**]   [**]   [**]
[**]
  [**]   [**]   [**]
[**]
  [**]   [**]   [**]
[**]
  [**]   [**]   [**]
[**]
           

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

9